DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 10, 12, 16 – 25, 31 and 32 are rejected under 35 U.S.C. 103 as being rejected over Dietle (U.S. Patent # 6334619) in view of Muller et al. (EP 0170928).

Regarding claim 1, Dietle discloses a rotary shaft sealing assembly (fig 3) comprising:

a seal housing (102) of annular form located radially outward of and encircling said rotatable shaft (shaft), and having a groove bore (bore of 102) facing generally radially inward toward and encircling at least a portion of said sealing surface (sealing surface of shaft);
a sealing element (138) located radially between and having sealing contact with said sealing surface (fig 3) and said groove bore (bore of 102), said sealing element having a seal body first end and a seal body second end (ends of 138) facing in generally opposite directions away from one other, at least one tang (140) projecting from said seal body first end (end of 138) in a generally axial direction, said at least one tang (140) having a first circumferential end facing in a generally circumferential direction (fig 3), an outer peripheral surface facing in a generally radially outward direction away from said rotatable shaft ( as seen in examiner annotated fig 3 below), and an inner peripheral surface facing in a generally radially inward direction toward said rotatable shaft (as seen in examiner annotated fig 3 below);
a shelf member (104) located radially outward of said rotatable shaft and having a shelf (shelf of 104) located radially between said rotatable shaft and said at least one tang (fig 3); and
one of said seal housing and said shelf member providing at least one restraint (142).
Dietle does not disclose at least a portion of said at least one restraint being in circumferential alignment with at least a portion of said at least one tang and blocking rotation of said sealing element.
However, Muller teaches at least a portion of said at least one restraint (85, fig 17) being in circumferential alignment with at least a portion of said at least one tang (85 has restraint with 84, fig 17 in circumferential engagement, similar to 85, fig 15 has restraint with 84 in axial engagement) and blocking rotation of said sealing element (85 blocks rotation).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the restraint of Dietle with that of Muller as pin 85 engages in recesses 84 to provide an expected benefit of preventing relative rotation between the sleeve and the housing.

    PNG
    media_image1.png
    599
    656
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said at least one restraint comprises a plurality of restraints arranged in a circular pattern and said at least one tang comprises a plurality of tangs arranged in a circular pattern, a portion of each said restraint situated circumferentially between one said tang and another said tang retention section 140 may be an annular rim, but may take other specific forms without departing from the spirit or 
Regarding claim 3, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said at least one restraint (Dietle 142) is a pin extending in a generally radial orientation from said seal housing (Muller 85, fig 17 is a pin in a radial engagement).
Regarding claim 4, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said seal housing has a mounting hole situated in a generally radial orientation, and said pin has a portion thereof located within said mounting hole (Dietle 142 in a mounting hole).
Regarding claim 5, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said shelf  has a shelf outer surface facing generally radially outward toward said inner peripheral surface of said at least one tang (32) and facing generally toward said pin and blocking disengagement of said pin from said mounting hole (34).
Regarding claim 6, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said at least one restraint (Dietle 142) is a pin extending from said shelf member (Dietle 142 from 104).
Regarding claim 7, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said shelf member has a mounting hole (Dietle 104 has 
Regarding claim 8, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said at least one restraint is an integral feature of said shelf member (Dietle 142 part of 104).
Regarding claim 9, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said shelf has an inner groove wall (as seen in examiner annotated Dietle fig 3 below) facing in a generally axial direction toward said seal body first end and said shelf member has an outer groove wall (as seen in examiner annotated fig 3 below) facing in a generally axial direction toward said seal body first end (as seen in examiner annotated fig 3 below), and said outer groove wall being more distant than said inner groove wall from said seal body first end (as seen in examiner annotated fig 3 below).
Regarding claim 10, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said shelf has a shelf outer surface facing generally radially outward toward said inner peripheral surface of said at least one tang (as seen in examiner annotated Dietle fig 3 below), and a corner break is located between and adjacent to said shelf outer surface and said inner groove wall (as seen in examiner annotated fig 3 below).
Regarding claim 12, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said at least one tang has an axial tang end facing in a 
Regarding claim 16, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said shelf member has a pilot surface facing radially outward toward, encircled by, and adjoining said seal housing and locating said seal housing and said shelf member radially with respect to one another (as seen in examiner annotated Dietle fig 3 below).
Regarding claim 17, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said groove bore faces toward, encircles, and adjoins said pilot surface (as seen in examiner annotated Dietle fig 3 below).
Regarding claim 18, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said shelf member has a shelf member indexing surface (as seen in examiner annotated Dietle fig 3 below) facing in a generally axial direction toward said seal housing and said seal housing has a housing indexing surface (as seen in examiner annotated Dietle fig 3 below) facing in a generally axial direction toward said shelf member (as seen in examiner annotated Dietle fig 3 below), said housing indexing surface and said shelf member indexing surface facing in generally opposite directions toward one another, abutting one another, and locating said seal housing and said shelf member axially with respect to one another (as seen in examiner annotated Dietle fig 3 below).
Regarding claim 19, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said seal housing has a housing groove wall (as seen in examiner annotated Dietle fig 3 below) facing in a generally axial direction toward said seal body second end (as seen in examiner annotated Dietle fig 3 below), and arranged to abut said seal body second end (28).
Regarding claim 20, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said seal housing has a housing groove wall (as seen in examiner annotated Dietle fig 3 below) facing in a generally axial direction toward said seal body second end (as seen in examiner annotated Dietle fig 3 below), and the sealing assembly further comprising a plastic washer (Muller 3, fig 17) interposed between and contacting said seal body second end and said housing groove wall (as seen in examiner annotated Dietle fig 3 below).
Regarding claim 21, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein the sealing contact between said sealing element and said sealing surface of said rotatable shaft is established by a dynamic sealing surface of said sealing element that faces radially inward toward and encircles said sealing surface (as seen in examiner annotated Dietle fig 3 below) and is situated in intermediate relation to said seal body first end and said seal body second end (as seen in examiner annotated Dietle fig 3 below).
Dietle fig 3 does not disclose said sealing element having an inlet curvature (74) of generally convex form situated in intermediate relation to said dynamic sealing surface (20) and said seal body second end (28) and adjacent to at least a portion of said dynamic 
However, Dietle fig 8 teaches said sealing element having an inlet curvature (7) of generally convex form situated in intermediate relation to said dynamic sealing surface (8) and said seal body second end (right end of seal) and adjacent to at least a portion of said dynamic sealing surface (7 adjacent to 8), said inlet curvature (7 is more distant) being more distant than said dynamic sealing surface (7 more distant than 8) from said seal body first end (7 more distant than 8 from left end of seal) when viewed in longitudinal cross-section (fig 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the inlet curvature of Dietle fig 8 with the seal ring of Dietle fig 3 to provide an expected benefit of absorbing the generally run out motion between the housing and the sealing surface by flexing of hydrodynamic inlet curvature 7 (Dietle Col 12 Line 61 – Col 13 Line 7).

Regarding claim 22, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said sealing element has an angled transitional geometry (Dietle 7, fig 8) located between and adjacent to said seal body first end and said dynamic sealing surface (as seen in examiner annotated Dietle fig 3 below), said angled 

Regarding claim 23, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, further comprising a static seal (as seen in examiner annotated Dietle fig 3 below) providing sealing between said seal housing and said shelf member (as seen in examiner annotated Dietle fig 3 below).
Regarding claim 24, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein the sealing contact between said sealing element and said sealing surface of said rotatable shaft is established by a dynamic sealing surface of said sealing element that faces radially inward toward and encircles said sealing surface (as seen in examiner annotated Dietle fig 3 below) and is situated in intermediate relation to said seal body first end and said seal body second end (as seen in examiner annotated Dietle fig 3 below).
Dietle fig 3 does not disclose said sealing element having an inlet curvature of generally convex form situated in intermediate relation to said dynamic sealing surface and said seal body first end and adjacent to at least a portion of said dynamic sealing surface, said inlet curvature being closer than said dynamic sealing surface to said seal body first end when viewed in longitudinal cross-section.
However, Detle fig 8 teaches said sealing element having an inlet curvature (7) of generally convex form situated in intermediate relation to said dynamic sealing surface 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the inlet curvature of Dietle fig 8 with the seal ring of Dietle fig 3 to provide an expected benefit of absorbing the generally run out motion between the housing and the sealing surface by flexing of hydrodynamic inlet curvature 7 (Dietle Col 12 Line 61 – Col 13 Line 7).
Regarding claim 25, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said sealing element partitions a first fluid having a pressure from a second fluid having a pressure, the pressure of the first fluid being greater than the pressure of the second fluid (Dietle structure of seal is capable of separating fluids with different pressure),
wherein said seal body first end, said at least one tang, said at least one restraint and said shelf being exposed to the first fluid (Dietle structure of seal is capable of being exposed to a fluid).
Regarding claim 31, the combination of Dietle and Muller discloses a rotary shaft sealing assembly (fig 3) comprising:
a rotatable shaft (shaft) having a sealing surface of generally cylindrical form facing generally radially outward (as seen in examiner annotated Dietle fig 3 below);

a sealing element (138) located radially between and having sealing contact with said sealing surface (8) and said groove bore (bore of 102), said sealing element having a seal body first end (as seen in examiner annotated Dietle fig 3 below) and a seal body second end (as seen in examiner annotated Dietle fig 3 below) facing in generally opposite directions away from one other, at least one tang (as seen in examiner annotated Dietle fig 3 below) projecting from said seal body first end in a generally axial direction away from said seal body second end (as seen in examiner annotated Dietle fig 3 below), said at least one tang having a first circumferential end facing in a generally circumferential direction (as seen in examiner annotated Dietle fig 3 below), an outer peripheral surface (as seen in examiner annotated Dietle fig 3 below) facing in a generally radial outward direction away from said rotatable shaft (as seen in examiner annotated Dietle fig 3 below), and an inner peripheral surface (as seen in examiner annotated Dietle fig 3 below) facing in a generally radial inward direction toward said rotatable shaft (as seen in examiner annotated Dietle fig 3 below);
a shelf member (104) located radially outward of said rotatable shaft (shaft) and having a shelf (shelf of 104) located radially between said rotatable shaft (shaft) and said at least one tang (as seen in examiner annotated Dietle fig 3 below), said shelf having a shelf outer surface (as seen in examiner annotated Dietle fig 3 below) facing generally 
at least one mounting hole formed in said seal housing or said shelf member (mounting hole in 104);
at least one restraint (142) having a portion thereof located within said at least one mounting hole; and
said shelf located radially between said rotatable shaft and said at least one restraint (104 between shaft and 142) and said shelf outer surface facing generally towards at least a portion of said at least one restraint (as seen in examiner annotated Dietle fig 3 below) and blocking said at least one restraint from contacting said rotatable shaft (as seen in examiner annotated Dietle fig 3 below).
Dietle does not disclose having a portion thereof located in circumferential alignment with at least a portion of said at least one tang and blocking rotation of said sealing element.
However, Muller teaches having a portion thereof located in (85, fig 17) in circumferential alignment with at least a portion of said at least one tang (85 has restraint with 84, fig 17 in circumferential engagement, similar to 85, fig 15 has restraint with 84 in axial engagement) and blocking rotation of said sealing element (85 blocks rotation).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the restraint of Dietle with that of Muller as pin 85 engages in recesses 84 to provide an expected benefit of preventing relative rotation between the sleeve and the housing.

Regarding claim 32, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said shelf member having an outer groove wall facing said seal body first end (as seen in examiner annotated Dietle fig 3 below), said shelf having an inner groove wall facing said seal body first end (as seen in examiner annotated Dietle fig 3 below), and said at least one tang (as seen in examiner annotated Dietle fig 3 below) having an axial tang end facing said outer groove wall (as seen in examiner annotated Dietle fig 3 below),
wherein said at least one tang has an axial length defined by a distance from said axial tang end to said seal body first end and said shelf has an axial length defined by a distance from said inner groove wall to said outer groove wall (as seen in examiner annotated Dietle fig 3 below), and said tang axial length and said shelf axial length are substantially the same (as seen in examiner annotated Dietle fig 3 below).
Claims 11 and 13 - 15 are rejected under 35 U.S.C. 103 as being rejected over Dietle (U.S. Patent # 6334619) in view of Muller et al. (EP 0170928) and in further view of Luchs (U.S. PG Pub # 20140175755).

Regarding claim 11, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, and said comer break (as seen in examiner annotated Dietle fig 3 below) faces generally toward said tang fillet.
The combination does not disclose wherein said inner peripheral surface of said at least one tang is blended to said seal body first end by a tang fillet located between and adjacent to said inner peripheral surface and said seal body first end.
However, Luchs teaches wherein said inner peripheral surface of said at least one tang is blended to said seal body first end by a tang fillet (tang 70 has fillets on both sides, fig 5) located between and adjacent to said inner peripheral surface and said seal body first end (fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the fillets for the tangs of Luchs with the tangs of Dietle to provide an expected benefit of enhanced gripping force with the seal housing (Luchs Para 0044).

Regarding claim 13, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said first circumferential end faces toward said at least one restraint (as seen in examiner annotated Dietle fig 3 below).
The combination does not disclose said first circumferential end is blended to said seal body first end by a first end fillet located between and adjacent to said first circumferential end and said seal body first end.
However, Luchs teaches said first circumferential end is blended to said seal body first end by a first end fillet located between and adjacent to said first circumferential end and said seal body first end (tang 70 has fillets on both sides, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the fillets for the tangs of Luchs with the tangs of Dietle to provide an expected benefit of enhanced gripping force with the seal housing (Luchs Para 0044).

Regarding claim 14, the combination of Dietle, Muller and Luchs discloses the rotary shaft sealing assembly, wherein said at least one tang has a second circumferential end facing in a generally circumferential direction away from said first circumferential end (Luchs second end of 70, fig 5), and said second circumferential end is blended to said seal body first end by a second end fillet located between and adjacent to said second circumferential end and said seal body first end (Luchs tang 70 has fillets on both sides, fig 5).

Regarding claim 15, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said inner peripheral surface of said at least one tang is blended to seal body first end by a tang fillet located between and adjacent to said inner peripheral surface and said seal body first end (Luchs tang 70 has fillets on both sides, fig 5).
Claims 26 - 28 are rejected under 35 U.S.C. 103 as being rejected over Dietle (U.S. Patent # 6334619) in view of Muller et al. (EP 0170928) and in further view of Gaertner (U.S. PG Pub # 20130199365).
Regarding claim 26, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said sealing element partitions a first fluid having a pressure from a second fluid having a pressure, said seal body first end, said at least one tang, said at least one restraint and said shelf being exposed to said first fluid (Dietle structure of seal is capable of separating fluids with different pressure).
The combination does not disclose a piston in fluid communication with said first fluid and said second fluid; and
a spring acting on said piston toward said first fluid and causing said pressure of said second fluid to be less than said pressure of said first fluid.
However, Gaertner teaches a piston (14, fig 1) in fluid communication with said first fluid and said second fluid (two fluids of Dietle); and

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the piston of Gaertner with the seal assembly of Dietle to provide an expected benefit of enhanced leak tightness (Gaertner Para 0011).

Regarding claim 27, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, further comprising:
said sealing element partitions a first fluid (Dietle fluid on the left side of the seal ring) having a pressure from a second fluid (Dietle fluid on the right side of the seal ring) having a pressure, and said seal body first end (as seen in examiner annotated Dietle fig 3 below), said at least one tang (as seen in examiner annotated Dietle fig 3 below), said at least one restraint (Dietle 142) and said shelf (as seen in examiner annotated Dietle fig 3 below) being exposed to said first fluid (Dietle fluid on the left of the seal ring); a reservoir housing (Dietle 102) having a reservoir bore (Dietle bore of 102);
The combination does not disclose a piston having a piston rod, said piston being located at least partially within said reservoir bore.
However, Gaertner teaches a piston having a piston rod (Gaertner piston with 14), said piston being located at least partially within said reservoir bore (Dietle bore of 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the piston of Gaertner with the seal assembly of Dietle to provide an expected benefit of enhanced leak tightness (Gaertner Para 0011).
The combination of Dietle, Muller and Gaertner discloses a first hydraulic area defined between said piston rod and said reservoir bore in fluid communication with said first fluid (Gaertner hydraulic area between 14 of Gaertner and bore of 102 Dietle);
a second hydraulic area defined by said reservoir bore in fluid communication with said second fluid (Gaertner hydraulic area between 14 of Gaertner and bore of 104 Dietle), said second hydraulic area being larger than said first hydraulic area (Dietle fig 3), and said pressure of said second fluid being produced by said first fluid acting on said first hydraulic area and reacted by said second hydraulic area, said pressure of said second fluid being less than said pressure of said first fluid (Gaertner piston acting on fluids of with pressure of second fluid of 22 less than that of first fluid of 24).
Regarding claim 28, the combination of Dietle and Muller discloses the rotary shaft sealing assembly, wherein said sealing element partitions a first fluid having a pressure at least at atmospheric pressure from a second fluid having a pressure (Dietle structure of seal is capable of separating fluids with different pressure), said seal body first end (as seen in examiner annotated Dietle fig 3 below), said at least one tang (as seen in examiner annotated Dietle fig 3 below), said at least one restraint (Dietle 142) 
a chamber containing the second fluid (Dietle second fluid within bore of 104).
The combination does not disclose wherein a valve providing access to the chamber; and a vacuum pump removably connected to the valve,
the vacuum pump is capable of creating a vacuum in the chamber to ensure that the pressure of the second fluid is less than the pressure of the first fluid.
However, Gaertner teaches wherein a valve (16, fig 1) providing access to the chamber (24, fig 1); and a vacuum pump (10, fig 1) removably connected to the valve (16, fi g1),
the vacuum pump (10, fig 1) is capable of creating a vacuum in the chamber (24, fig 1) to ensure that the pressure of the second fluid is less than the pressure of the first fluid (pressure of 24 is more than that of 22).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the vacuum pump of Gaertner with the seal assembly of Dietle to provide an expected benefit of enhanced leak tightness (Gaertner Para 0011).


    PNG
    media_image1.png
    599
    656
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675